UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 3, 2014 LAKE VICTORIA MINING COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53291 (Commission File Number) Not Applicable (IRS Employer Identification No.) Suite 810 – 675 West Hastings Street, Vancouver, British ColumbiaV6B 1N2 (Address of principal executive offices and Zip Code) (604) 681-9635 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective February 3, 2014, Ian A. Shaw resigned as a member of the board of directors and from all committees of the board of directors of Lake Victoria Mining Company, Inc. (the “Company”).Mr. Shaw’s resignation was not as a result of any disagreement with the Company or its board on any matter relating to the Company’s operations, policies or practices. Item 9.01 Financial Statements and Exhibits (d) Exhibits News release announcing resignation of Ian Shaw SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAKE VICTORIA MINING COMPANY, INC. By: /s/ David T. Kalenuik David T. Kalenuik President and CEO Dated:February 7, 2014 2
